DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-3, 6-9, 12-15, 17-29 are under consideration. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nONObviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claims 1-3, 6-7, 9, 12-13, 15, 19-22, 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent No. 6,123,978 (DARTEY) in view of United States Patent No. 5,962,058 (ONO) and Juttulapa et al., Effect of pH on Stability f Oil-In-Water Emulsions, August 2013 Advanced Materials Research 747:127-130 (JUTTULAPA). 
As to claim 1, DARTEY discloses a method for making an oil-in-water emulsified food product.  The method provides an aqueous stream; providing an food grade acceptable oil; providing a stanol ester; providing a crystal fat inhibitor and an emulsifier; admixing said oil, stanol ester, crystal fat inhibitor and emulsifier; heating the admixture to a temperature of from about 100 to about 150F to form a heated oil adding the heated oil to said aqueous system (col. 3, lines 24-34).  The emulsifier can have an HLB of 10.5 to 16.7 (col. 2, lines 38-63). This meets the claimed ranges for the HLB (see claim 1, line 2 and claim 2).  Hydrocolloids include propylene glycol alginate (PGA) (col. 3, lines 1-5).  DARTEY also teaches in Examples 1-7 that liquids such as buttermilk and liquid egg yolks (i.e., containing protein) can be used.  These ingredients naturally contain minerals. 
Thus, DARTEY teaches that it was known at the time the application was filed to mix at least one of oil and fat with an emulsifier having an HLB of 8.0 or more; mixing the mix comprising a water soluble mineral and aqueous phase; and adding a protein to the emulsified composition.
DARTEY does not teach adding protein as claimed, using a fat with medium chain fatty acids or sterilizing an oil-in-water emulsified food product.  
However, ONO teaches a method for making an oil-in-water emulsified food product (abstract) that provides heat resistance and stabilization to the fats (col. 2, lines 48-54). 
The ONO method involves adding at least one of oil and fat comprising an emulsifier having an HLB value of 11.0 or more (see Example 1 of ONO) to water or an aqueous solution; mixing the 
ONO teaches that the emulsion contains an emulsifier(s) in an amount of usually from 1.0 to 10.0% w/v by weight based on the total weight of the emulsion (col. 6, lines 1-5).  A glyceride composition is present in an amount of 3 to 50% by weight of the emulsion.  Table 1 shows that the glyceride composition can contain 34.6% of medium chain fatty acids (i.e., in the form of lauric acid).   This falls within the claimed ranges of 0.1 to 100% by weight with respect to a total amount of a fatty acid in the oil as recited in claim 11, and the preferred ranges of claims 13 and 14. This also provides medium chain fatty acids of 1.02 to 17.2% by weight of the overall composition (3 to 50% x 34.6%) with the result being that the emulsifiers to medium chain fatty acids can be in a ratio of 1 or greater. Thus, it would have been obvious to add medium chain fatty acids. This results in an emulsion with heat resistance and improved melting behavior (Table 1). 
The emulsion contains an emulsifier(s) in an amount of usually from 1.0 to 10.0% w/v by weight based on the total weight of the emulsion (col. 6, lines 1-5).  
In Example 1, it is shown that the emulsion can be sterilized (see also col. 6, lines 30-35 and col. 8, lines 50-55) at 145oC.   It would have been obvious to sterilize the composition to inhibit unwanted microbial growth.  
A glyceride composition is present in an amount of 3 to 50% by weight of the emulsion.  Table 1 shows that the glyceride composition can contain 34.6% of medium chain fatty acids in the form of lauric acid.  This falls within the claimed range of 0.1 to 100% by weigh with respect to a total amount of a fatty acid in the oil and provides medium chain fatty acids.  It would have been obvious to one skilled 
ONO teaches that gums and alginates function as stabilizers in emulsions (col. 6, lines 15-18).  It would have been obvious to add alginates and gums to DARTEY to stabilize the emulsion. Moreover, it would have been obvious to vary the amount of stabilizer added based on the desired consistency of the emulsion.  
The claim also requires that the viscosity is 1000 or more cP when in acidic region and is 25 to 250 cP in a non- acidic region.  
Neither DARTEY nor ONO teaches this feature. 
However, JUTTULAPA teaches that oil-in emulsions prepared at pH 4 were smaller in size, higher viscosity, and more stable after stability test than those prepared at pH 7. Light microscopic images showed that, at pH 7, emulsion droplets were aggregated (asbstract).  Thus, it would have been obvious for one skilled in the art that the pH would vary the viscosity oil-in-water emulsion, as JUTTULAPA teaches that oil-in emulsions prepared at pH 4 were smaller in size, higher viscosity, and more stable after stability test than those prepared at pH 7.  . 
As to claim 2, DARTEY teaches that the emulsifier can have an HLB of 10.5 to 16.7 (col. 2, lines 38-63).
As to claim 3, ONO teaches a glyceride composition is present in an amount of 3 to 50% by weight of the emulsion.  Table 1 shows that the glyceride composition can contain 34.6% of medium chain fatty acids (i.e., in the form of lauric acid).   This falls within the claimed ranges of 0.1 to 100% by weight with respect to a total amount of a fatty acid in the oil as recited in claim 11, and the preferred ranges of claims 13 and 14. This also provides medium chain fatty acids of 1.02 to 17.2% by weight of the overall composition (3 to 50% x 34.6%) with the result being that the emulsifiers to medium chain 
As to claim 6, ONO teaches that the viscosity ranges from 200 to 3,000 cP (col. 6, lines 20-50). This is after sterilization.  However, JUTTULAPA teaches that oil-in emulsions prepared at pH 4 were smaller in size, higher viscosity, and more stable after stability test than those prepared at pH 7. Light microscopic images showed that, at pH 7, emulsion droplets were aggregated (asbstract).  Thus, it would have been obvious for one skilled in the art that the pH would vary the viscosity oil-in-water emulsion, as JUTTULAPA teaches that oil-in emulsions prepared at pH 4 were smaller in size, higher viscosity, and more stable after stability test than those prepared at pH 7.  . 
As to claim 7, EXAMPLE 1 of DARTEY shows PGA present in an amount of 0-0.5%. This reads on the claimed amount of 0.05% w/v or more in claim 7. 
Claim 9 is interpreted wherein the added amount is in weight by volume of the emulsion (i.e., w/v as recited in the claim).  The emulsion contains an emulsifier(s) in an amount of usually from 1.0 to 10.0% w/v by weight based on the total weight of the emulsion (col. 6, lines 1-5).  This overlaps the claimed range.
As to claims 12-13
Thus, DARTEY teaches that it was known at the time the application was filed to mix at least one of oil and fat with an emulsifier having an HLB of 8.0 or more; mixing the mix comprising a water soluble mineral and aqueous phase; and adding a protein to the emulsified composition.
DARTEY does not teach adding protein as claimed, using a fat with medium chain fatty acids or sterilizing an oil-in-water emulsified food product.
ONO teaches that the emulsion composition produced in the method above contains an emulsifier(s) in an amount of usually from 1.0 to 10.0% w/v by weight based on the total weight of the emulsion (col. 6, lines 1-5).  The glyceride composition is present in an amount of 3 to 50% by weight of the emulsion.  Table 1 shows that the glyceride composition can contain 34.6% of medium chain fatty acids (i.e., in the form of lauric acid).   The triglyceride(s) is(are) introduced into the foamable oil-in-water emulsion as the main component of an edible fat or oil (col. 5, lines 35-30).  This falls within the claimed ranges of 0.1 to 100% by weight with respect to a total amount of a fatty acid in the oil as recited in claim 11, and the preferred ranges of claims 13 and 14. This also provides medium chain fatty acids of 1.02 to 17.2% by weight of the overall composition (i.e., 3 to 50% x 34.6%) with the result being that the emulsifiers to medium chain fatty acids can be in a ratio of 1 or greater. The composition prepared by whipping the emulsion exhibits a good heat resistance and is also excellent in melting behavior in mouth (col. 6, lines 50-60).
It would have been obvious to one skilled to use the ingredients and disclosed amounts of ONO in DARTEY, as ONO teaches that this provides a stable emulsion with excellent whipping and melting behavior in mouth properties. 
As to claims 15 DARTY and ONO discloses a method for making and oil-in-water emulsified food product.   DARTEY discloses a method for making an oil-in-water emulsified food product.  The method provides an aqueous stream; providing an food grade acceptable oil; providing a stanol ester; providing a crystal fat inhibitor and an emulsifier; admixing said oil, stanol ester, crystal fat inhibitor and 
Thus, DARTEY teaches that it was known at the time the application was filed to mix at least one of oil and fat with an emulsifier having an HLB of 8.0 or more; mixing the mix comprising a water soluble mineral and aqueous phase; and adding a protein to the emulsified composition.
DARTEY does not teach adding protein as claimed, using a fat with medium chain fatty acids or sterilizing an oil-in-water emulsified food product.
ONO teaches that the emulsion composition produced in the method above contains an emulsifier(s) in an amount of usually from 1.0 to 10.0% w/v by weight based on the total weight of the emulsion (col. 6, lines 1-5).  The glyceride composition is present in an amount of 3 to 50% by weight of the emulsion.  Table 1 shows that the glyceride composition can contain 34.6% of medium chain fatty acids (i.e., in the form of lauric acid).   The triglyceride(s) is(are) introduced into the foamable oil-in-water emulsion as the main component of an edible fat or oil (col. 5, lines 35-30).  This falls within the claimed ranges of 0.1 to 100% by weight with respect to a total amount of a fatty acid in the oil as recited in claim 11, and the preferred ranges of claims 13 and 14. This also provides medium chain fatty acids of 1.02 to 17.2% by weight of the overall composition (i.e., 3 to 50% x 34.6%) with the result being that the emulsifiers to medium chain fatty acids can be in a ratio of 1 or greater. The composition prepared by whipping the emulsion exhibits a good heat resistance and is also excellent in melting behavior in mouth (col. 6, lines 50-60).
It would have been obvious to one skilled to use the ingredients and disclosed amounts of ONO in DARTEY, as ONO teaches that this provides a stable emulsion with excellent whipping and melting behavior in mouth properties. 
The viscosity ranges from 200 to 3,000 cP (see paragraph [0137] of published version of this application). 
It would have been obvious to one skilled in the art to add protein to the emulsion of DARTEY, as ONO teaches that an emulsion with protein results in an emulsion with heat resistance and improved melting behavior.  

As to claim 19, ONO teaches that emulsion can contain from 3 to 50% by weight of an oily phase and from 50 to 97% by weight of an aqueous phase (col. 3, lines 10-20).  300 parts water to 100 parts fat as recited in claim 19. There are 400 parts. The mixing percentage for 100/400 or 25%.   It would have been obvious to use the same amounts as recited in claim 19 as ONO teaches overlapping amounts.
In regards to claim 20, ONO teaches that the pre-emulsified product thus obtained was homogenized (30 kg/cm2, which equals 2.94Mpa) with a homogenizer. Next, the resulting emulsion was sterilized with an UHT pasteurizer (manufactured by Iwai Kikai Kogyo K.K.). Then, the emulsion was re-homogenized (30 to 45 kg/cm2, which equals 2.94 to 4.41 Mpa) with a homogenizer under aseptic conditions.  Claim 20 recites a range of 20MPa or more for the first homogenization and 50MPa or more for the second homogenization.  However, it would have been obvious to vary the amount of pressure based on desired application.  Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Claims 21 and 22 are rendered obvious as DARTEY teaches that the oils are typically less than 50% of the salad dressing, more preferably from about 25 to about 40 weight percent. The emulsifier level is typically from about 0.01 to about 1.5 weight percent.  It would have been obvious to provide an 
As to claim 26, it would have been obvious to one skilled in the art to vary the order of ingredients. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
As to claim 27
Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.


Claims 8 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DARTEY, ONO  and JUTTULAPA as applied to claims 1-3, 6-7, 9, 12-13, 15, 19-22, 26-27 above, and further in view of McHugh, D.J. 1987 (ed.), 1987. Production and utilization of products from commercial seaweeds. FAO Fish.Tech.Pap., (288):189 p (MCHUGH).
The above-identified references are silent as to using sodium alginate for emulsions.
MCHUGH teaches that sodium alginate is used in some liquid medicines to increase viscosity and improve the suspension of solids. Propylene glycol alginate can improve the stability of emulsions. Capsules containing sodium alginate and calcium carbonate are used to protect inflamed areas near the entrance to the stomach. The acidity of the stomach causes formation of insoluble alginic acid and carbon dioxide; the alginic acid rises to the top of the stomach contents and forms a protective layer (see pg. 36).
It is also taught that one skilled in the art can control the viscosity provided by sodium alginate by the manner in which it is manufactured.  MCHUGH teaches this step can also be used to control the viscosity of the final product. Higher temperatures and longer extraction times lead to breakdown of uronic acid chains and consequent lower viscosities for the sodium alginate. Green (1936) patented a process which used no heating in the alkaline extraction and obtained very high viscosity alginates. The value of producing very high viscosity alginate is debatable; the dried product (usually 10% moisture) is much more prone to breakdown and loss of viscosity, on storage from 6-12 months, than a medium viscosity alginate. Some manufacturers therefore produce medium (and lower) viscosity alginates and for applications requiring very high viscosity, they ensure their product contains sufficient calcium ions to produce the necessary viscosity (see "Properties" section for effect of calcium ions on viscosity). Usually sodium carbonate (soda ash) is used as the alkali because of its low cost; less is required if the seaweed has been given an acid pretreatment (pg. 10). It is also noted that the mONOvalent cation salts [Na+, K+, NH4+, (CH2OH)3NH+] of alginic acid, and its propylene glycol ester, dissolve in water but alginic acid and the calcium salt do not. Neutral solutions of low to medium viscosity alginates can be kept at 25°C for several years, without appreciable viscosity loss, as long as a suitable microbial preservative is added. Solutions of highly polymerized alginates will lose viscosity at room temperature within a year and to achieve high, stable viscosities it is better to add calcium ions to a solution of an alginate with a moderate DP. All solutions of alginate will depolymerize more rapidly as the temperature is raised. Alginates are most stable in the range of ph 5-9 (McDowell, 1977). Small amounts of calcium greatly increase the stability of sodium alginate solutions. Propylene glycol alginate solutions are stable at room temperature from pH 3-4; below pH 2 and above pH 6 they will lose viscosity quickly even at room temperature (McNeely and Pettitt, 1973) (pg. 19).
Thus, it would have been obvious to use sodium alginate in the references above as MCHUGH teaches that it can be used to modify viscosity and improve the stability of emulsions. It also would have . 




Claims 14, 17-18  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DARTEY, ONO and JUTTULAPA as applied to claims 1-3, 6-7, 9, 12-13, 15, 19-22, 26-27 above, and further in view of United States Patent Application Publication No. 2006/0165738 (SHRODER). 
DARTEY and ONO are silent as to the use of saturated fatty acids. 
ONO teaches that the fat/triglyceride(s) in an amount of from 3 to 50% by weight based on the total weight of the emulsion (col. 6, lines 40-45). 
SHRODER discloses a method for producing an oil-in-water emulsified product (abstract).  The method involves mixing at least one of oil and fat with an emulsifier having a high HLB value [0041].  The HLB emulsifiers have a value of 9 to 15 [0045]. This meets the claimed ranges for the HLB (see claim 11 and 12).  Paragraph [0061] shows that the fat phase can comprise saturated and/or unsaturated fatty acids.  
It would have been obvious to one skilled in the art to provide at least one of oil and fat comprising a saturated fatty acid in a ratio of 18.7% by weight or more and 80.7% by weight or less with respect to the total amount of the fatty acid in the at least one of oil and fat.

Claims 23-25 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DARTEY,  ONO and JUTTULAPA as applied to claims 1-3, 6-7, 9, 12-13, 15, 19-22, 26-27 above, and further in view of United States Patent No. 5,543,169 (COLAROW). 
The above-identified references are silent as to using an oil and water emulsion to produce an enteral composition and using lysolecithin as the emulsifier. 
COLAROW teaches that lysolecithin can be used in oil-in-water emulsions to provide a stable emulsion (col. 2, lines 18-20; col. 2, lines 44-48 and col. 2, lines 1-15). 
It would have been obvious to one skilled in the art to form an enteral composition and use lysolecithin in the product of DARTEY and ONO, as this increases the stability of the emulsion.  

Claims 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DARTEY and ONO as applied to claim 1-3, 6-7, 9, 12-13, 15, 19-22, 26-27  above, and further in view of United States Patent Application Publication No. 2013/0172245 (INOUE).
Claim 28 recites that the oil-in-water emulsified product exhibits a semi-solidification degree of 40% or more when placed in an environment of pH 1.2. 
Claim 29 recites that the oil-in-water emulsified product exhibits a semi-solidification degree of 40% or more when placed in an environment of pH 1.2.
The above-identified application is silent as to semi-solidification properties of the emulsion.  Inoue teaches at [0083] that the "semi-solidification" in the present invention is a state in which the liquid nature of the liquid food composition is changed and means insolubilization, increase in viscosity, solation, gelation, and the like of components in the composition. The state is not specifically limited as long as the liquid nature at the time of intake is changed by an acidic condition in the stomach. A liquid food composition having a semi-solidification in an acidic region in the stomach and consequently can more effectively provide, for example, the prevention effect of gastroesophageal reflux disease, aspiration pneumonia, diarrheal disease, leakage from a fistula, and the like, the relief of the feeling of hunger, and the suppression effect of sudden increase in blood glucose level. 
It would have been obvious to use the semi-solidification of INOUE in the references above, as INOUE teaches that this allows one to more effectively deliver a composition. It also would have been .


                                                                                                                                                                                                        Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive. 
At the outset, is noted that JUTTULAPA is noted cited.  JUTTULAPA teaches that oil-in emulsions prepared at pH 4 were smaller in size, higher viscosity, and more stable after stability test than those prepared at pH 7. Light microscopic images showed that, at pH 7, emulsion droplets were aggregated (asbstract).  Thus, it would have been obvious for one skilled in the art that the pH would vary the viscosity oil-in-water emulsion, as JUTTULAPA teaches that oil-in emulsions prepared at pH 4 were smaller in size, higher viscosity, and more stable after stability test than those prepared at pH 7.  
The applicant argues that even if the proposed combination of the references were considered, one would not have arrived at the emulsified product that satisfies the properties recited in the claims. Dartev refers to the use of PGA, but as mentioned at the interview, PGA is soluble in water, as acknowledged in the Office Action, page 12, the last four lines of paragraph 42, and as stated in the Amendment of October 3, 2019 (see page 9, Footnote 2), in reference to “Alginates TR 2015-1.pdf.” It is alleged that that the product obtained by using PGA would not have a higher viscosity in the acidic region that can provide effective semi-solidification discussed above. Applicant tested and found that a product obtained by using PGA was not semi-solidified (see the test results on page 12, Table 3, in the Amendment of October 3, 2019)
As to claim 8, Tables 1, 2 and 3 as shown in applicant’s remarks beginning on page 12 and the executed Declaration of June 11, 2018 beginning on page 2 all occur in gastric juice with no evidence to indicate that this would occur at neutral or basic pH ranges.  Those tables are as follows:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It can also be seen that ALL of the examples require a specific alginate. There is no evidence to suggest that the same results can be obtained with pectin, carrageenan or curdlan or alginates in generals, as claimed in independent claim 1.  
Additionally, the evidence requires a specific oil formulation with a ratio of rapeseed oil/corn oil/palm kernel oil of 1/1.2/1, a ratio of medium chain fatty acids of 14.9% and a ratio of saturated fatty acids of 32.9% (see Table 1, 10/7/19 declaration).  This is significantly more limited than the claimed fat limitation and therefore does not fairly represent in the breadth of the claims.  The evidence is not convincing as it is not commensurate in scope with the claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         
/DONALD R SPAMER/               Primary Examiner, Art Unit 1799